Appeal by the defendant from a judgment of the County Court, Putnam County (Rooney, J.), rendered November 15, 2005, convicting her of robbery in the third degree, upon her pleas of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to *843withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, Al NY2d 606 [1979]). Rivera, J.P., Florio, Carni and Balkin, JJ., concur.